Exhibit 10.70

 

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) dated as of
March 4, 2013 is between Tower Automotive Operations USA I, LLC, a Delaware
limited liability company (the “Company”) and Michael Rajkovic, an individual
(the “Employee”). (The Company and the Employee are each a “Party” and,
collectively, the “Parties”.) This Agreement amends and restates in its entirety
the employment agreement between the Parties dated August 16, 2007, as
previously amended on June 18, 2009, June 4, 2010 and December 20, 2011.

 

WHEREAS, the Parties wish to establish the terms of the Employee’s continuing
employment with the Company.

 

Accordingly, the Parties agree as follows:

 

1. Employment and Acceptance. The Company shall continue to employ the Employee,
and the Employee shall continue to accept employment with the Company, subject
to the terms of this Agreement, effective as of March 4, 2013 (the “Effective
Date”).

 

2. Term. Subject to earlier termination pursuant to Section 5 below, this
Agreement and the employment relationship hereunder shall continue from the
Effective Date until December 31, 2014 (the “Initial Term”). Effective upon the
expiration of the Initial Term and of each Additional Term (as defined below),
if any, this Agreement and the employment relationship hereunder may be extended
for an additional period of one (1) year or, if the Employee agrees, two (2) or
up to three (3) years, subject to earlier termination pursuant to Section 5
(each, an “Additional Term”), in each such case commencing upon the expiration
of the Initial Term or the then-current Additional Term, as the case may be, but
only if, at least sixty (60) calendar days prior to the expiration of the
Initial Term or the then-current Additional Term, as the case may be, the
Company shall have given written notice to the Employee of its intention to
extend the Term (as defined below) of this Agreement and time period of the
extension (the “Extension Notice”). In the event that the Company does not
provide an Extension Notice in the manner set forth in the preceding sentence,
the Term automatically shall expire at the end of the Initial Term or the
then-current Additional Term, as the case may be. As used in this Agreement,
“Term” shall refer to the period beginning on the Effective Date and ending on
the date of the Employee’s employment termination in accordance with this
Section 2 or Section 5. Upon the expiration of the Term or earlier termination
of this Agreement and the employment relationship hereunder, the Company shall
have no further obligations to the Employee under this Agreement or otherwise,
except as specifically set forth in Section 5.

 

3. Duties and Title.

 

3.1 Title. The Company shall employ the Employee to render exclusive and
full-time services to the Company and the other members of the Company Group (as
defined below). The Employee shall serve in the capacity of Chief Operating
Officer of Tower International, Inc. (“Tower”) and in such other positions or
capacities as may be requested by the Board of Directors of Tower (the “Board”)
and/or the Chief Executive Officer of Tower (the “CEO”) (including, without
limitation, serving as an officer of, or in another capacity for, one or more
members of the Company Group), and shall report directly to the CEO. As used in
this Agreement: (a) “Company Group” means the Company and its Affiliates; and
(b) “Affiliate” of any individual or entity means any other individual or entity
that directly or indirectly controls, is controlled by, or is under common
control with, the individual or entity; provided that, for purposes of this
Agreement, an “Affiliate” of the Company means Tower and any entity that is
owned or controlled by Tower.

 

3.2 Duties. During the Term, the Employee shall have such authority and
responsibilities and shall perform such executive duties as are customarily
performed by a chief operating officer of a company in similar lines of business
as the Company and its Affiliates or as may be assigned to the Employee by the
Board and/or the CEO, including, without limitation, performing services for the
other members of the Company Group. Additionally, during the Term, the Employee
shall be responsible for the day to day operations of the Company Group.
Notwithstanding, anything contained herein to the contrary, the Employee’s
authority and responsibilities shall be limited to the extent determined by the
Board and/or the CEO. During the Term, the Employee shall devote all of his full
working-time and attention to the performance of such duties and to the
promotion of the business and interests of the Company Group; provided, however,
that the Employee may serve as a director of an entity with the written approval
of the Board, engage in charitable activities and manage his own personal
investments so long as such activities do not interfere with his duties and
responsibilities hereunder.

 



1

 

 

 

3.3 Location. The Employee shall perform his full-time services to the Company
Group in the Company’s Livonia, Michigan office; provided, however, that the
Employee shall be required to travel as necessary to perform his duties
hereunder.

 

4. Compensation and Benefits by the Company. As compensation for all services
rendered pursuant to this Agreement (including, without limitation, services as
an officer, director or member of any committee of any member of the Company
Group or any division of a member of the Company Group), the Company shall
provide the Employee with the following during the Term:

 

4.1 Base Salary. During the Term, the Company shall pay the Employee a base
salary of $577,500 on an annualized basis, payable in accordance with the
customary payroll practices of the Company (“Base Salary”). The Base Salary
shall be subject to periodic review and adjustments as the Board/Compensation
Committee, deems appropriate, in its discretion. Except to the extent
commensurate with “across the board” reductions to base salaries made applicable
to similarly situated officers of the Company, the Employee’s Base Salary may
not be decreased.

 

4.2 Annual Bonus. For each fiscal year ending during the Term, the Employee
shall be eligible to receive, under the Company’s annual incentive plan, an
annual variable bonus payment with a target gross amount of one hundred five
percent (105%) of the Employee’s annualized Base Salary (as in effect as of the
beginning of the applicable fiscal year) (the “Annual Bonus”). The precise
amount of the Annual Bonus shall be based on achievement of objectives set by
the Board or a committee thereof at the beginning of the applicable year. The
Annual Bonus payment shall be due and payable at such time or times as the Board
(or committee thereof) determines (the “Annual Bonus Approval Date”), but not
later than thirty (30) days following approval by the Board (or committee
thereof) of the audited financial statements of the Company Group for the
applicable fiscal year, and in no event later than March 15 of the year
following the year to which the Annual Bonus relates. To be eligible to receive
any Annual Bonus (or portion thereof), the Employee must be employed by the
Company on the Annual Bonus Approval Date, except as provided in Section 5.

 

4.3 Participation in Employee Benefit Plans. The Employee shall be entitled
during the Term, if and to the extent eligible, to participate in all of the
applicable benefit plans (excluding severance plans, if any) of the Company,
which may be available to other senior executives of the Company. The Company
may at any time or from time to time amend, modify, suspend or terminate any
employee benefit plan, program or arrangement for any reason without the
Employee’s consent if such amendment, modification, suspension or termination is
consistent with the amendment, modification, suspension or termination for other
executives of the Company.

 

4.4 Expense Reimbursement.

 

(a) During the Term, the Employee shall be entitled to receive reimbursement for
all appropriate business expenses incurred by him in connection with his duties
under this Agreement in accordance with the policies of the Company as in effect
from time to time.

 

(b) All reimbursements and in-kind benefits provided under this Agreement that
constitute “nonqualified deferred compensation” within the meaning of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), shall be
made or provided in accordance with Code Section 409A, and: (i) in no event
shall reimbursements by the Company under this Agreement be made later than the
end of the calendar year next following the calendar year in which such fees and
expenses were incurred (and then only to the extent the Employee has submitted
an invoice for such fees or expenses at least thirty (30) days before the end of
the calendar year next following the calendar year in which such fees and
expenses were incurred, and the Employee has complied with all Company policies
regarding such reimbursements); (ii) the amount of in-kind benefits or expenses
that the Company is obligated to reimburse in any given calendar year (other
than medical reimbursements described in Treas. Reg. Section
1.409A-3(i)(1)(iv)(B)) shall not affect the in-kind benefits or expenses
eligible for reimbursement by the Company in any other calendar year; (iii) the
Employee’s right to have the Company pay or provide such reimbursements and
in-kind benefits may not be liquidated or exchanged for any other benefit; and
(iv) in no event shall the Company’s obligation to make such reimbursements or
to provide such in-kind benefits apply later than the periods set forth in this
Agreement.

 

4.5 Equity Awards. Upon the consummation of a Change in Control (as defined
below), all then outstanding equity-based awards granted to the Employee
pursuant to the Tower International, Inc. 2010 Equity Incentive Plan (or any
successor plan thereto) shall immediately become fully vested. For purposes of
this Agreement, “Change in Control” shall be defined as set forth in Section 2.6
of the Tower International, Inc. 2010 Equity Incentive Plan on the Effective
Date of this Agreement.

 



-2-

 

 

 

5. Termination of Employment.

 

5.1 By the Company for Cause or by the Employee Without Good Reason. If: (i) the
Company terminates the Employee’s employment with the Company for Cause (as
defined below); or (ii) the Employee terminates his employment with the Company
without Good Reason (as defined below), provided that the Employee shall be
required to give the Company at least sixty (60) days prior written notice of
such termination (subject to the Company’s right to accept Employee’s notice of
termination and to accelerate such notice and make the Employee’s termination
effective immediately, or on any other date prior to the Employee’s intended
last day of work as the Company deems appropriate, which acceleration shall in
no event be deemed a termination by the Company without Cause), then the
Employee shall be entitled to receive, and the Company’s sole obligation under
this Agreement or otherwise shall be to pay or provide to the Employee, the
following (collectively, the “Accrued Benefits”):

 

(a) the Employee’s earned, but unpaid, Base Salary through the effective date of
termination (payable in accordance with Section 4.1 above) and any amounts or
benefits (if any) that are vested amounts or vested benefits or that the
Employee is otherwise entitled to receive under the express provision of any
plan, program, policy or practice on the effective date of termination
(excluding, without limitation, severance pay plans (if any) and any amounts or
benefits that are forfeited in the event of a termination for Cause, termination
by the Employee without Good Reason or other termination in accordance with the
terms of the applicable plan, program, policy, or practice), which amounts
and/or benefits shall be payable or provided in accordance with the terms of
such plan, program, policy or practice;

 

(b) any Annual Bonus (or portion thereof), if any, relating to the fiscal year
prior to the fiscal year in which the effective date of the Employee’s
termination occurs that was earned on the applicable Annual Bonus Approval Date,
but unpaid, as of the date of termination, which unpaid Annual Bonus (or portion
thereof) shall be payable in accordance with Section 4.2; and

 

(c) expenses reimbursable under Section 4.4 incurred, but not yet reimbursed to
the Employee, to the date of termination.

 

For the purposes of this Agreement, “Cause” means, as determined by a majority
of the Board, in the Board’s reasonable business judgment acting in good faith
and engaging in fair dealing with the Employee, with respect to conduct during
the Employee’s employment with the Company, whether or not committed during the
Term: (i) commission of a felony by the Employee; (ii) acts of dishonesty by the
Employee resulting or intending to result in personal gain or enrichment at the
expense of any member of the Company Group or any of their respective
Affiliates; (iii) the Employee’s appropriation (or attempted appropriation) of
any business opportunity of any member of the Company Group or any of their
respective Affiliates, including, without limitation, attempting to secure or
securing any personal profit or benefit in connection with any transaction
entered into by or on behalf of any member of the Company Group or any of their
respective Affiliates; (iv) the Employee’s material breach of any of his duties,
representations, warranties, covenants or other obligations under this
Agreement; (v) conduct by the Employee in connection with his duties hereunder
that is fraudulent or grossly negligent or that the Employee knew or reasonably
should have known to be unlawful, provided that any action taken by the Employee
on the advice of the Company’s General Counsel (or his/her designee) shall not
be treated as unlawful for purposes of this clause (v); (vi) engaging in
personal conduct by the Employee (including, but not limited to, employee
harassment or discrimination, or the use or possession at work of any illegal
controlled substance) which seriously discredits or damages any member of the
Company Group or any of their respective Affiliates; (vii) contravention of
specific lawful direction of the Board and/or CEO, failure to adhere to any
applicable policy or procedure of the Company of which the Employee has
knowledge or which has been provided to the Employee in writing, or inattention
to or failure to attempt, in good faith, to perform the material duties to be
performed by the Employee under the terms of this Agreement; or (viii) breach of
the Employee’s covenants set forth in Section 6 below before termination of
employment; provided, that, with respect to clauses (iv) and (vii) only, the
Employee shall have thirty (30) days after notice from the Company, which notice
shall set forth in reasonable detail a description of the deficiency determined
by the Board to constitute Cause, to cure the deficiency leading to the Cause
determination, if curable. A termination for “Cause” shall be effective
immediately (or on such other date set forth by the Company).

 



-3-

 

 

 

For the purposes of this Agreement, “Good Reason” means, without the Employee’s
consent, (i) a material adverse reduction in the Employee’s authority,
responsibilities or duties as Chief Operating Officer of Tower; or (ii) the
Company’s material breach of this Agreement; provided that a suspension of the
Employee and the requirement that the Employee not report to work shall not
constitute “Good Reason” if the Employee continues to receive the compensation
and benefits required by this Agreement.

 

The Employee shall be deemed to have consented to any act or event that would
otherwise give rise to “Good Reason,” unless the Employee provides written
notice to the Company specifying the act or event within thirty (30) days
following the occurrence of such act or event. The Company shall have thirty
(30) days after receipt of notice from the Employee specifying the act or event
otherwise constituting Good Reason to cure the act or event that otherwise would
constitute Good Reason.

 

5.2.1 By the Company Without Cause or Due to Death or Disability or Expiration
of the Term. If: (i) the Company terminates the Employee’s employment without
Cause (which may be done at any time with or without prior notice); (ii) the
Employee’s employment terminates due to his death; (iii) the Company terminates
the Employee’s employment due to the Employee’s Disability (as defined below);
or (iv) this Agreement and the employment relationship hereunder is terminated
as a result of the expiration of the Term (arising out of the Company’s
determination not to deliver an Extension Notice and regardless of whether the
expiration of the Term occurs at the end of the Initial Term or an Additional
Term), then the Employee (or, in the event of the Employee’s death or
incapacity, the Employee’s legal representative) shall be entitled to receive,
and the Company’s sole obligation under this Agreement or otherwise shall be to
pay or provide:

 

(a) the Accrued Benefits; and

 

(b) subject to the Employee’s (or, in the event of the Employee’s death or
incapacity, the Employee’s legal representative’s) execution, delivery and
non-revocation of a general release in a form satisfactory to the Company (the
“Release”), which Release, among other things, shall include a general release
of the members of the Company Group, each of their respective direct and
indirect parent entities and direct and indirect subsidiaries, each of their
respective Affiliates, and each of their respective officers, directors,
employees, shareholders, members, managers, partners, plan administrators, and
agents, as well as the predecessors, past and future successors and assigns or
estates of any of the foregoing, from all liability; provided, however, that the
Release shall preserve the Employee’s rights, if any: (i) to indemnification
under the Company Group’s Bylaws (as amended from time to time), applicable law
or otherwise, and coverage under the Company Group’s Directors and Officers
liability insurance policies for any claims arising out of or relating to the
Employee’s employment with the Company; (ii) to the Accrued Benefits; (iii)
under COBRA; and (iv) under any provisions of this Agreement that are intended
to survive the termination of this Agreement and the Employee’s employment
hereunder (including, without limitation, the Company’s obligations under this
Section 5.2.1):

 

(i) an aggregate amount equal to:

 

(A) one (1) times the Employee’s annualized rate of Base Salary as of the
effective date of termination (the “Base Severance Amount”); plus

 

(B) the average of the Employee’s bonuses paid for the three (3) consecutive
fiscal years immediately prior to the year of employment termination (or the
average of consecutives bonuses paid to the Employee immediately prior to
employment termination if the Employee has been employed less than three (3)
consecutive fiscal years), plus a pro-rated bonus for the year of the Employee’s
employment termination, based on the actual bonus awards earned and paid for the
plan year of the Employee’s termination (in the aggregate, the “Bonus Severance
Amount”). The pro-rated amount will be based on the number of days in the fiscal
year up to and including the date of employment termination in relation to the
total number of days in the fiscal year; and

 



-4-

 

 

 

(ii) if the Employee (or, if eligible for continuation coverage under the terms
of such plans and applicable law, the Employee’s legal representatives) elects
continuing group coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”), the Company (on a taxable
basis) shall waive (or reimburse the Employee on a monthly basis for) the cost
of such coverage to the extent that such cost exceeds the cost that the Company
charges active employees for similar coverage until the earlier of (x) the
completion of the first twelve (12) months of COBRA coverage, or (y) the date
that the Employee (or the Employee’s legal representatives, if applicable) is
covered under another group health plan, subject to the terms of the plans and
applicable law.

 

For the purposes of this Agreement, “Disability” means a determination by the
Company in accordance with applicable law that, as a result of a physical or
mental injury or illness, the Employee is unable to perform the essential
functions of his job (with or without reasonable accommodation) for a period of
(i) ninety (90) consecutive days, or (ii) one hundred twenty (120) days in any
twelve-month period.

 

The Base Severance Amount, less standard income and payroll tax withholdings and
other authorized deductions, shall be payable in twelve (12) equal monthly
installments, commencing within seventy-five (75) days following the Employee’s
date of termination, but in no event later than March 15 of the year following
the year in which the Employee’s date of termination occurs. Provided, however,
that payment of the Base Severance Amount shall not commence unless the
statutory period during which the Employee is entitled to revoke the Release has
expired during the 75-day period following the Employee’s date of termination
and provided further that any payments provided hereunder shall be made in the
second taxable year if the 75-day period begins in one taxable year of the
Employee and ends in the subsequent taxable year. Each installment of the Base
Severance Amount shall be treated as a separate payment for purposes of Code
Section 409A.

 

The Bonus Severance Amount, less standard income and payroll tax withholdings
and other authorized deductions, shall be payable in a single lump sum between
January 1 and March 15 of the year following the year in which the Employee’s
date of termination occurs; provided, however, that payment of the Bonus
Severance Amount shall not be made unless the statutory period during which the
Employee is entitled to revoke the Release has expired.

 

The Company shall have no obligation to provide the payments and benefits (other
than Accrued Benefits) set forth above in the event that the Employee breaches
the provisions of Section 6.

 

5.2.2 By the Employee for Good Reason. If the Employee terminates his employment
for Good Reason, upon at least thirty (30) days prior written notice and
opportunity to cure, then the Employee (or, in the event of the Employee’s death
or incapacity, the Employee’s legal representative) shall be entitled to
receive, and the Company’s sole obligation under this Agreement or otherwise
shall be to pay or provide:

 

(a) the Accrued Benefits; and

 



-5-

 

 

 

(b) subject to the Employee’s execution of a Release, the terms of which are
described in Section 5.2.1(b) above:

 

(i) an aggregate amount equal to:

 

(A) the Base Severance Amount; plus

 

(B) the average of the Employee’s bonuses paid for the three (3) consecutive
fiscal years immediately prior to the year of employment termination (or the
average of consecutive bonuses paid to the Employee immediately prior to
employment termination if the Employee has been employed less than three (3)
consecutive years), plus a pro-rated bonus for the year of the Employee’s
employment termination based on the actual bonus awards earned and paid for the
fiscal year of the Employee’s termination (in the aggregate, the “Bonus
Severance Amount”). The pro-rated amount will be based on the number of days in
the fiscal year up to and including the date of employment termination in
relation to the total number of days in the fiscal year; and

 

(ii) if the Employee (or, if eligible for continuation coverage under the terms
of such plans and applicable law, the Employee’s legal representatives) elects
continuing group coverage pursuant to COBRA, the Company (on a taxable basis)
shall waive (or reimburse the Employee on a monthly basis for) the cost of such
coverage to the extent that such cost exceeds the cost that the Company charges
active employees for similar coverage until the earlier of (x) the completion of
the first twelve (12) months of COBRA coverage, or (y) the date that the
Employee (or the Employee’s legal representatives, if applicable) is covered
under another group health plan, subject to the terms of the plans and
applicable law.

 

The Base Severance Amount, less standard income and payroll tax withholdings and
other authorized deductions, shall be payable in twelve (12) equal monthly
installments, commencing within seventy-five (75) days following the Employee’s
date of termination, but in no event later than March 15 of the year following
the year in which the Employee’s date of termination occurs. Provided, however,
that payment of the Base Severance Amount shall not commence unless the
statutory period during which the Employee is entitled to revoke the Release has
expired during the 75-day period following the Employee’s date of termination
and provided further that any payments provided hereunder shall be made in the
second taxable year if the 75-day period begins in one taxable year of the
Employee and ends in the subsequent taxable year. Each installment of the Base
Severance Amount shall be treated as a separate payment for purposes of Code
Section 409A.

 

The Pro-Rated Bonus, less standard income and payroll tax withholdings and other
authorized deductions, shall be payable in a single lump sum between January 1
and March 15 of the year following the year in which the Employee’s date of
termination occurs; provided, however, that payment of the Pro-Rated Bonus shall
not be made unless the statutory period during which the Employee is entitled to
revoke the Release has expired.

 

The Company shall have no obligation to provide the payments and benefits (other
than Accrued Benefits) set forth above in the event that the Employee breaches
the provisions of Section 6.

 

It is understood, and the Employee hereby acknowledges, that for purposes of
this Section 5.2.2 only, as long as the Employee continues to receive the
compensation and benefits required by this Agreement and continues to be the
Chief Operating Officer of Tower, there shall be no basis for a termination by
the Employee for Good Reason (for the avoidance of doubt, a reduction in
authority, responsibilities or duties resulting from a discontinuance or
disposition, in whole or part, of any division, business line or other
operations of the Company Group would not be a basis to terminate for Good
Reason as long as the conditions set forth in this sentence are satisfied).

 

5.3 By the Company without Cause or by the Employee for Good Reason Following a
Change in Control. If, within two (2) years following the consummation of a
Change in Control, (i) the Company terminates the Employee’s employment without
Cause (which may be done at any time with or without prior notice and, for the
avoidance of doubt, includes a termination by the Company without Cause that
occurs simultaneous with or immediately prior to the consummation of a Change in
Control); or (ii) the Employee terminates his employment for Good Reason, upon
at least thirty (30) days prior written notice and opportunity to cure; then, in
lieu of any amounts or benefits otherwise payable pursuant to Section 5.2.1 or
Section 5.2.2, the Employee shall be entitled to receive, and the Company’s sole
obligation under this Agreement or otherwise shall be to pay or provide:

 



-6-

 

 

 

(a) the Accrued Benefits; and

 

(b) subject to the Employee’s execution of a Release, the terms of which are
described in Section 5.2.1(b) above:

 

(i) an aggregate amount equal to:

 

(A) two (2) times the Employee’s annualized rate of Base Salary as of the
effective date of his employment termination (the “CIC Base Severance Amount”);
plus

 

(B) two (2) times the Employee’s target bonus for the year of employment
termination, plus a pro-rated bonus for the year of the Employee’s employment
termination based on the actual bonus awards for the fiscal year of the
Employee’s termination (in the aggregate, the “CIC Bonus Severance Amount”). The
pro-rated amount will be calculated based on the number of days in the fiscal
year up to and including the date of employment termination in relation to the
total number of days in the fiscal year; and

 

(ii) if the Employee (or, if eligible for continuation coverage under the terms
of such plans and applicable law, the Employee’s legal representatives) elects
continuing group coverage pursuant to COBRA, the Company (on a taxable basis)
shall waive (or reimburse the Employee on a monthly basis for) the cost of such
coverage to the extent that such cost exceeds the cost that the Company charges
active employees for similar coverage until the earlier of (x) the completion of
the first eighteen (18) months of COBRA coverage, or (y) the date that the
Employee (or the Employee’s legal representatives, if applicable) is covered
under another group health plan, subject to the terms of the plans and
applicable law.

 

(c) The CIC Base Severance Amount, less standard income and payroll tax
withholdings and other authorized deductions, shall be payable in twenty-four
(24) equal monthly installments, commencing within seventy-five (75) days
following the Employee’s date of employment termination, but in no event later
than March 15 of the year following the year in which the Employee’s date of
termination occurs. Provided, however, that payment of the CIC Base Severance
Amount shall not commence unless the statutory period during which the Employee
is entitled to revoke the Release has expired during the 75-day period following
the Employee’s termination and provided further that any payments provided
hereunder shall be made in the second taxable year if the 75-day period begins
in one taxable year of the Employee and ends in the subsequent taxable year.
Each installment of the CIC Base Severance Amount shall be treated as a separate
payment for purposes of Code Section 409A.

 

(d) The CIC Bonus Severance Amount, less standard income and payroll tax
withholdings and other authorized deductions, shall be payable in a single lump
sum between January 1 and March 15 of the year following the year in which the
Employee’s date of termination occurs; provided, however, that payment of the
CIC Bonus Severance Amount shall not be made unless the statutory period during
which the Employee is entitled to revoke the Release has expired.

 



-7-

 

 

 

(e) If the payment of any of the foregoing amounts or benefits under Section 5.3
(when added to any other payments or benefits provided to the Employee in the
nature of compensation under Code Section 280G(b)(2)) (the “Total Payments”)
shall be subject to the excise tax imposed by Code Section 4999, the aggregate
Present Value of the Payments (defined below) under this Agreement shall be
reduced (but not below zero) to the Reduced Amount, but only if reducing the
Payments shall provide the Employee with a Net After-Tax Benefit that is greater
than if the reduction is not made. The reduction of amounts payable hereunder,
if applicable, shall be determined by the Accounting Firm (defined below) in an
amount that has the least economic cost to the Employee and, to the extent the
economic cost is equivalent, then all Payments, in the aggregate, shall be
reduced in the inverse order of when the Payments, in the aggregate, would have
been made to the Employee until the specified reduction is achieved. For
purposes of this Agreement, the following definitions apply:

 

“Net After-Tax Benefit” means the Present Value of a Payment, net of all
federal, state and local income, employment and excise taxes, determined by
applying the highest marginal rate(s) applicable to an individual for the
Employee’s taxable year in which Payment is made.

 

“Payment” means any payment or distribution in the nature of compensation
(within the meaning of Code Section 280G(b)(2)) to or for the benefit of the
Employee, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise.

 

“Present Value” means the value determined in accordance with Code Section 280G.

 

“Reduced Amount” means an amount expressed in Present Value that maximizes the
aggregate Present Value of Payments without causing any Payment to be subject to
excise tax under Code Section 4999 or the corporate deduction limitation under
Code Section 280G.

 

The Code Section 280G calculations under this Agreement and the determination
that Payments shall be reduced or not reduced based on the Net After-Tax Benefit
shall be made by a nationally recognized independent public accounting firm
selected by the Company (the “Accounting Firm”), which shall provide its
determination and any supporting calculations to the Company and the Employee
within ten (10) days after the Employee’s employment termination. The reasonable
costs and expenses of the Accounting Firm shall be borne by the Company. The
determination by the Accounting Firm shall be binding upon the Company and the
Employee. In making its determination, the Accounting Firm shall take into
account (if applicable) the value of the Employee’s non-competition covenant set
forth in Section 6 of this Agreement, which value shall be determined by the
independent appraisal of a nationally-recognized business valuation firm
selected by the Company, and a portion of the Payments shall, to the extent of
the appraised value, be specifically allocated as reasonable compensation for
such non-competition covenant and shall not be treated as a parachute payment.
If the Accounting Firm’s determination is disputed by the Internal Revenue
Service, the Company shall reimburse the Employee for the cost of the Employee’s
reasonable attorneys’ fees for counsel selected by the Company, and any tax
penalties (including excise tax) and interest ultimately incurred by the
Employee upon resolution of the dispute. Reimbursement shall be made in
accordance with the Code Section 409A procedures set forth in Section 4.4(b)
hereof.

 

The Company shall have no obligation to provide the payments and benefits (other
than Accrued Benefits) set forth above in the event that Employee breaches the
provisions of Section 6.

 

5.4 No Mitigation; No Offset. The Employee shall be under no obligation to seek
other employment after his termination of employment with the Company and the
obligations of the Company to the Employee which arise upon the termination of
his employment pursuant to this Section 5 shall not be subject to mitigation or
offset.

 

5.5 Resignation from any Boards and Position. If the Employee’s employment is
terminated for any reason under this Agreement, he shall be deemed to resign (i)
if a member, from the Board or board of directors of any other member of the
Company Group or any other board to which he has been appointed or nominated by
or on behalf of the Company or any other member of the Company Group, and (ii)
from any position with any member of the Company Group, including, but not
limited to, as an officer of any member of the Company Group; and the Employee
agrees to take all further actions that are deemed reasonably necessary by the
Company to effectuate or evidence such resignations.

 



-8-

 

 

 

6. Restrictions and Obligations of the Employee.

 

6.1 Confidentiality.

 

(a) During the course of the Employee’s employment by the Company (prior to and
during the Term) or otherwise, the Employee has had and will have access to
certain trade secrets and confidential information relating to the Company and
its Affiliates, its and their respective direct and indirect parent entities and
direct and indirect subsidiaries and each of their respective Affiliates, as
well as their respective predecessors, successors and assigns (collectively, the
“Protected Parties”) which is not readily available from sources outside the
Protected Parties. The confidential and proprietary information and trade
secrets of the Protected Parties are among their most valuable assets, including
but not limited to, their customer, supplier and vendor lists, databases,
competitive strategies, computer programs, frameworks, or models, their
marketing programs, their sales, financial, marketing, training and technical
information, their product development (and proprietary product data) and any
other information, whether communicated orally, electronically, in writing or in
other tangible forms concerning how the Protected Parties create, develop,
acquire or maintain their products and marketing plans, target their potential
customers and operate their retail and other businesses. The Protected Parties
invested, and continue to invest, considerable amounts of time and money in
their process, technology, know-how, obtaining and developing the goodwill of
their customers, their other external relationships, their data systems and data
bases, and all the information described above (hereinafter collectively
referred to as “Confidential Information”), and any misappropriation or
unauthorized disclosure of Confidential Information in any form would
irreparably harm the Protected Parties. The Employee acknowledges that such
Confidential Information constitutes valuable, highly confidential, special and
unique property of the Protected Parties. The Employee shall hold in a fiduciary
capacity for the benefit of the Protected Parties all Confidential Information
relating to the Protected Parties and their businesses, which shall have been
obtained by the Employee during the Employee’s employment by the Company or its
Affiliates or otherwise and which shall not be or become public knowledge (other
than by acts by the Employee or representatives of the Employee in violation of
this Agreement). Except as required by law or an order of a court or
governmental agency with jurisdiction, the Employee shall not, during the period
the Employee is employed by the Company or its Affiliates or at any time
thereafter, disclose any Confidential Information, directly or indirectly, to
any person or entity for any reason or purpose whatsoever, nor shall the
Employee use it in any way, except in the course of the Employee’s employment
with, and for the benefit of, the Protected Parties or to enforce any rights or
defend any claims hereunder or under any other agreement with any Protected
Party to which the Employee is a party, provided that such disclosure is
relevant to the enforcement of such rights or defense of such claims and is only
disclosed to the extent necessary in the formal proceedings related thereto. The
Employee shall take all reasonable steps to safeguard the Confidential
Information and to protect it against disclosure, misuse, espionage, loss and
theft. The Employee understands and agrees that the Employee shall acquire no
rights to any such Confidential Information.

 

(b) All files, records, documents, drawings, specifications, data, computer
programs, evaluation mechanisms and analytics and similar items relating thereto
or to the Business (for the purposes of this Agreement, “Business” shall be as
defined in Section 6.3 hereof), as well as all customer lists, specific customer
information, compilations of product research and marketing techniques of the
Protected Parties, whether prepared by the Employee or otherwise coming into the
Employee’s possession, shall remain the exclusive property of the Company or
other Protected Parties, as applicable, and the Employee shall not remove any
such items from the premises of the Company or other Protected Parties, except
in furtherance of the Employee’s duties under this Agreement.

 



-9-

 

 

 

(c) It is understood that while employed by the Company or any of its
Affiliates, the Employee will promptly disclose to the Company and to no one
else, any idea, invention, technique, modification, process, or improvement
(whether patentable or not, any industrial design (whether registrable or not),
any mask work, however fixed or encoded, that is suitable to be fixed, embedded
or programmed in a product (whether recordable or not) and any work of
authorship (whether or not copyright protection may be obtained for it) created,
conceived, or developed by the Employee or the Employee’s Affiliate
(“Inventions”), either solely or in conjunction with others, during Employee’s
employment with the Company or any of its Affiliates, that relates in any way
to, or is useful in any manner to, the business then being conducted or proposed
to be conducted by any member of the Company Group or any of their respective
Affiliates and any such item created by the Employee or the Employee’s
Affiliate, either solely or in conjunction with others, that is based upon or
uses Confidential Information. Employee agrees that (i) each Invention belongs,
or shall belong, exclusively to the Company from conception, (ii) all of the
Employee’s writings, works of authorship, specially commissioned works, and
other Inventions are works made for hire and are the exclusive property of the
Company, including any copyrights, patents, or other intellectual property
rights pertaining thereto, and (iii) if it is determined that any such
Inventions are not works made for hire, the Employee hereby irrevocably assigns
to the Company all of the Employee’s right, title and interest, including rights
of copyright, patent, and other intellectual property rights, to or in such
Inventions. The Employee covenants that the Employee shall promptly (i) provide
a separate written irrevocable assignment to the Company, or to an individual or
entity designated by the Company, at the Company’s request and without
additional compensation, all of the Employee’s right to any Inventions in the
United States and all foreign jurisdictions, (ii) at the Company’s expense,
execute and deliver to the Company such applications, assignments, and other
documents as the Company may request in order to apply for and obtain patents or
other registrations with respect to any Invention in the United States and any
foreign jurisdictions, (iii) at the Company’s expense, execute and deliver all
other papers deemed necessary by the Company to carry out the above obligations,
and (iv) give testimony and render any other assistance in support of the
Company’s rights to any Invention (with the Company paying the Employee a
reasonable fee for the Employee’s time if the Employee’s employment with the
Company or any of its Affiliates has ended at the time of such testimony or
assistance). In the event that the Company is unable to secure the Employee’s
signature after reasonable effort in connection with any patent, trademark,
copyright or other similar protection relation to an Invention, the Employee
irrevocably designates and appoints the Company and its respective officers and
agents as the Employee’s agent and attorney-in-fact, to act for and on the
Employee’s behalf and stead to execute and file any such application and to do
all other lawfully permitted acts to further the prosecution and issuance of
patents, trademarks, copyrights or similar protection thereon with the same
legal force and effect as if executed by the Employee. At all times during and
after the Employee’s employment by the Company, the Employee shall assist the
Company in obtaining, maintaining, and renewing patent, copyright, trademark and
other appropriate protection for any Invention, in the United States and in any
foreign jurisdictions, at the Company’s expense.

 

(d) As requested by the Company, from time to time and upon the termination of
the Employee’s employment with the Company for any reason or no reason, the
Employee shall promptly deliver to the Company all copies and embodiments, in
whatever form, of all Confidential Information in the Employee’s possession or
within his control (including, but not limited to, memoranda, records, notes,
plans, photographs, manuals, notebooks, documentation, program listings, flow
charts, magnetic media, disks, diskettes, tapes and all other materials
containing any Confidential Information) irrespective of the location or form of
such material. If requested by the Company, the Employee will provide the
Company with written confirmation that all such materials have been delivered to
the Company as provided herein.

 



-10-

 

 

 

6.2 Non-Solicitation or Hire. During the Term and for a period of twelve (12)
months following the Employee’s employment termination, if such employment
termination was pursuant to Section 5.1, Section 5.2.1 or Section 5.2.2, or
twenty-four (24) months following the Employee’s employment termination if such
employment termination was pursuant to Section 5.3 (the “Non-Solicit Period”),
the Employee shall not, directly or indirectly, solicit or attempt to solicit or
induce or attempt to induce, directly or indirectly, (a) any individual or
entity who or which is a customer of the Company or any of the other Protected
Parties, or who or which was a customer of the Company or any of the other
Protected Parties at any time during the twelve (12) month period immediately
prior to the date of the Employee’s employment termination, for the purpose of
marketing, selling or providing to any such individual or entity any services or
products offered by or available from the Company or any of the other Protected
Parties (provided that if the Employee intends to solicit any such party for any
other purpose, he shall notify the Company of such intention and receive prior
written approval from the Company), (b) any supplier to or customer or client of
the Company or any of the other Protected Parties to terminate, reduce or alter
negatively its relationship with the Company or any of the other Protected
Parties or in any manner interfere with any agreement or contract between the
Company and/or any of the other Protected Parties and such supplier, customer or
client, or (c) any employee or agent of the Company or any of the other
Protected Parties or any individual or entity who or which was an employee or
agent of the Company or any of the other Protected Parties during the twelve
(12) month period immediately prior to the date of the Employee’s employment
termination, to terminate such individual’s or entity’s employment relationship
with, or engagement to perform services for, the Protected Parties in order, in
either case, to enter into a similar relationship with the Employee, or any
other person or entity in competition with the Business of the Company or any of
the other Protected Parties. The Employee further agrees that, during the
Non-Solicit Period, he shall not, directly or indirectly, (i) hire or engage (or
assist in the hiring or engaging of) any employee or agent of the Company or any
of the other Protected Parties or any individual or entity who or which was an
employee or agent of the Company or any of the other Protected Parties during
the twelve (12) month period immediately prior to the date of the Employee’s
employment termination to enter into a similar relationship with the Employee or
any other person or entity in competition with the Business of the Company or
any of the other Protected Parties, (ii) solicit, divert with the intention to
take away, or attempt to divert with the intention to take away, any investment
opportunity considered by the Company or any other Protected Party, or (iii)
interfere with, disrupt, or attempt to interfere with or disrupt, or assist
others to disrupt or interfere with, the relationship, contractual or otherwise,
between the Company or of the other Protected Parties and any of their
respective customers, clients, accounts, investors, suppliers, lessors,
consultants, independent contractors, agents, or employees.

 

6.3 Non-Competition. During the Term and for a period of twelve (12) months
following the termination of the Employee’s employment if such employment
termination was pursuant to Section 5.1, Section 5.2.1 or Section 5.2.2, or
twenty-four (24) months following the termination of the Employee’s employment
termination if such employment termination was pursuant to Section 5.3 (the
“Non-Compete Period”), the Employee shall not, directly or indirectly, whether
individually, as a director, manager, member, stockholder, partner, owner,
employee, consultant or agent of any business, or in any other capacity, other
than on behalf of the Company or its Affiliates, organize, establish, own,
operate, manage, control, engage in, participate in, invest in, permit his name
to be used by, act as a consultant or advisor to, render services for (alone or
in association with any person, firm, corporation or business organization), or
otherwise assist any person or entity that engages in or owns, invests in,
operates, manages or controls any venture or enterprise which engages or
proposes to engage in (a) the sale, distribution, manufacturing and/or design of
structural metal components and assemblies for the automotive industry, or (b)
any other business conducted by the Company, any other member of the Company
Group or any of their respective Affiliates on the date of the Employee’s
termination of employment or within twelve (12) months after the Employee’s
employment termination if such employment termination was pursuant to Section
5.1, Section 5.2.1 or Section 5.2.2, or twenty-four (24) months after the
Employee’s employment termination if such employment termination was pursuant to
Section 5.3, in the geographic locations where the Company, the other members of
the Company Group and/or their respective Affiliates engage or propose to engage
in such business (the “Business”). Notwithstanding the foregoing, nothing in
this Agreement shall prevent the Employee from owning for passive investment
purposes not intended to circumvent this Agreement, less than five percent (5%)
of the publicly traded common equity securities of any company engaged in the
Business (so long as the Employee has no power to manage, operate, advise,
consult with or control the competing enterprise and no power, alone or in
conjunction with other affiliated parties, to select a director, manager,
general partner, or similar governing official of the competing enterprise other
than in connection with the normal and customary voting powers afforded the
Employee in connection with any permissible equity ownership).

 

6.4 Nondisparagement. The Employee agrees that he shall not at any time (whether
during or after the Term) publish or communicate to any person or entity any
Disparaging (as defined below) remarks, comments or statements concerning the
Company, any of the other Protected Parties or any of their present or former
respective members, partners, directors, officers, shareholders, employees,
agents, attorneys, successors and assigns. “Disparaging” remarks, comments or
statements are those that impugn the character, honesty, integrity or morality
or business acumen or abilities in connection with any aspect of the operation
of business of the individual or entity being disparaged.

 



-11-

 

 

 

6.5 Property. The Employee acknowledges that all originals and copies of
materials, records and documents generated by him or coming into his possession
or control during his employment by the Company or its Affiliates are the sole
property of the Company and/or the other Protected Parties, as applicable
(“Company Property”). During the Term, and at all times thereafter, the Employee
shall not remove, or cause to be removed, from the premises of the Company or
any of the other Protected Parties, copies of any record, file, memorandum,
document, computer related information or equipment, or any other item relating
to the business of the Company or any of the other Protected Parties, except in
furtherance of his duties under the Agreement. When the Employee’s employment
with the Company terminates, or upon request of the Company at any time, the
Employee shall promptly deliver to the Company all copies of Company Property in
his possession or control.

 





6.6 Cooperation. During the Term and thereafter, the Employee shall cooperate
with the Company and its Affiliates in any internal investigation or
administrative, regulatory or judicial proceeding as reasonably requested by the
Company (including, without limitation, the Employee making himself available to
the Company upon reasonable notice for interviews and factual investigations,
appearing to give testimony at the Company’s request without requiring service
of a subpoena or other legal process, volunteering to the Company all pertinent
information and turning over to the Company all relevant documents which are or
may come into the Employee’s possession, all at times and on schedules that are
reasonably consistent with the Employee’s other permitted activities and
commitments). In the event that the Company requires the Employee’s cooperation
in connection with this Section 6.6, the Company shall pay the Employee a
reasonable fee if the Employee’s employment with the Company or any of its
Affiliates has ended at the time of such testimony or assistance, and the
Company shall reimburse the Employee for reasonable expenses incurred in
connection herewith (including lodging and meals, upon acceptable
substantiation, including receipts).

 

6.7 Remedies; Specific Performance; Calculation of Time Period. The Parties
acknowledge and agree that the Employee’s breach or threatened breach of any of
the restrictions set forth in Section 6 will result in irreparable and
continuing damage to the Protected Parties for which there may be no adequate
remedy at law and that the Protected Parties shall be entitled to equitable
relief, including specific performance and temporary, preliminary and permanent
injunctive relief (without being obligated to post a bond or other collateral)
and to an equitable accounting of all earnings, profits and other benefits
arising, directly or indirectly, from such violation, as remedies for any such
breach or threatened or attempted breach. The Employee hereby consents to the
grant of an injunction (temporary or otherwise) against the Employee or the
entry of any other court order against the Employee prohibiting and enjoining
him from violating, or directing him to comply with, any provision of Section 6.
The Employee also agrees that such remedies shall be in addition to any and all
remedies, including damages, available to the Protected Parties against him for
such breaches or threatened or attempted breaches. In addition, without limiting
the Protected Parties’ remedies for any breach of any restriction on the
Employee set forth in Section 6, except as required by law, the Employee shall
not be entitled to any payments set forth in Sections 5.2.1, 5.2.2 and 5.3
hereof if the Employee has breached the covenants applicable to the Employee
contained in Section 6, and the Employee agrees to immediately return to the
Company any such payments previously received under Sections 5.2.1, 5.2.2 or 5.3
upon such a breach. Further, in the event of such breach, the Company shall have
no obligation to pay any of the amounts that remain payable by the Company under
Sections 5.2.1, 5.2.2 and 5.3. The Employee also agrees that, without limiting
the Protected Parties’ remedies for any breach or threatened breach of his
obligations under Section 6, the Employee shall be responsible for payment (in
an amount not to exceed $100,000 in the aggregate) of the attorneys’ and
experts’ fees and expenses of the Protected Parties, as well as court or other
forum costs, pertaining to any suit, arbitration, mediation, action or other
proceeding (including the costs of any investigation related thereto) arising
directly or indirectly out of the Employee’s violation or threatened violation
of any of the provisions of Section 6. Further, without limiting the Protected
Parties’ remedies for any breach of any restriction on the Employee set forth in
Section 6, the Employee agrees that if he breaches any of restrictions set forth
in Sections 6.2 or 6.3, the running of the time period of such provision(s)
shall be extended from the end of the original Non-Solicit Period or Non-Compete
Period, as applicable, for the period of time the Employee was in breach of the
provision(s).

 

7. Other Provisions.

 

7.1 Notices. Any notice or other communication required or which may be given
hereunder shall be in writing and shall be delivered personally, telegraphed,
telexed, sent by facsimile transmission or sent by certified, registered or
express mail, postage prepaid or overnight mail and shall be deemed given when
so delivered personally, telegraphed, telexed, or sent by facsimile transmission
or, if mailed, four (4) days after the date of mailing or one (1) day after
overnight mail, as follows:

 



-12-

 

 

 

(a) If the Company, to:

 

Tower Automotive Operations USA I, LLC

17672 N. Laurel Park Drive, Suite 400E

Livonia, Michigan 48152

Attn: Chief Executive Officer

Telephone: (248) 675-6000

Facsimile: (248) 675-6801

 

 



With copies to (which shall not constitute notice):

 

Cerberus Capital Management, L.P.

875 Third Avenue

New York, New York 10022

Attention: Mark Neporent and Dev Kapadia

Telephone: (212) 891-2100

Facsimile: (212) 891-1540

 

and

 

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, New York 10020

Attn: Robert G. Minion, Esq.

Telephone: (212) 262-6700

Facsimile: (212) 262-7402

 

(b) If the Employee, to the Employee’s home address reflected in the Company’s
records.

 

7.2 Entire Agreement. This Agreement contains the entire agreement between the
Parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, written or oral, with respect thereto.

 

7.3 Representations and Warranties by the Employee. The Employee represents and
warrants to the Company that: (a) he has the legal authority to execute and
perform this Agreement; (b) this Agreement is a valid and binding agreement
enforceable against him according to its terms; (c) he has consulted his
attorneys and financial advisors with respect to the terms of this Agreement
(specifically, including, without limitation, the provisions of Sections 6.2 and
6.3); and (d) he is not a party to or subject to any restrictive covenants,
legal restrictions or other agreements in favor of any entity or person which
would in any way preclude, inhibit, impair or limit the Employee’s ability to
perform his obligations under this Agreement, including, but not limited to,
non-competition agreements, non-solicitation agreements or confidentiality
agreements. The Employee shall not disclose to the Company or to any of the
other Protected Parties, or induce the Company or any of the other Protected
Parties to use, any proprietary, secret, or confidential information or material
belonging to any other individual or entity, including, without limitation, any
former employers.

 

7.4 Waiver and Amendments. This Agreement may be amended, modified, superseded,
canceled, renewed or extended, and the terms and conditions hereof may be
waived, only by a written instrument signed by the Parties or, in the case of a
waiver, by the Party waiving compliance. No delay on the part of any Party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any right, power or privilege
hereunder, nor any single or partial exercise of any right, power or privilege
hereunder, preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder.

 



-13-

 

 

 

7.5 Governing Law, Dispute Resolution and Venue.

 

(a) Any and all actions or controversies arising out of this Agreement or the
termination thereof, including, without limitation, tort claims, shall be
governed and construed in accordance with the laws of the State of New York
applicable to agreements made and not to be performed entirely within such
state, without regard to conflicts of laws principles.

 

(b) The Parties agree irrevocably to submit to the exclusive jurisdiction of the
federal courts or, if no federal jurisdiction exists, the state courts, located
in the City of New York, Borough of Manhattan, for the purposes of any suit,
action or other proceeding brought by any Party arising out of any breach of any
of the provisions of this Agreement and hereby waive, and agree not to assert by
way of motion, as a defense or otherwise, in any such suit, action, or
proceeding, any claim that it is not personally subject to the jurisdiction of
the above-named courts, that the suit, action or proceeding is brought in an
inconvenient forum, that the venue of the suit, action or proceeding is
improper, or that the provisions of this Agreement may not be enforced in or by
such courts. IN ADDITION, THE PARTIES IRREVOCABLY WAIVE ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY SUCH ACTIONS OR CONTROVERSIES AND REPRESENT THAT SUCH PARTY
HAS HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL SPECIFICALLY WITH RESPECT TO
THIS WAIVER.

 

7.6 Benefit of Agreement; Delegation of Duties Prohibited. This Agreement shall
inure to the benefit of, and shall be binding upon, the Parties and their
respective successors, assigns, heirs, and legal representatives, including any
entity with which the Company may merge or consolidate or to which all or
substantially all of its assets may be transferred. This Agreement also shall
inure to the benefit of the Protected Parties, as well as their respective
successors and assigns, including any entity with which any Protected Party may
merge or consolidate or to which all or substantially all of its or their assets
may be transferred. The duties and covenants of the Employee under this
Agreement, being personal, may not be delegated.

 

7.7 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

 

7.8 Headings; Construction. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning of terms
contained herein. All references to “Section” or “Sections” refer to the
corresponding Section or Sections of this Agreement unless otherwise specified.
All words used in this Agreement shall be construed to be of such gender or
number as the circumstances require. Unless otherwise expressly provided, the
work “including” does not limit the preceding words or terms. Given the full and
fair opportunity provided to each Party to consult with their respective counsel
with respect to the terms of this Agreement, ambiguities shall not be construed
against either Party by virtue of such Party having drafted the subject
provision.

 

7.9 Severability. If any term, provision, covenant or restriction of this
Agreement, or any part thereof, is held by a court of competent jurisdiction of
any foreign, federal, state, county or local government or any other
governmental, regulatory or administrative agency or authority to be invalid,
void, unenforceable or against public policy for any reason, the remainder of
the terms, provisions, covenants and restrictions of this Agreement shall remain
in full force and effect and shall in no way be affected or impaired or
invalidated. The Employee acknowledges that the restrictive covenants contained
in Section 6 are a condition of this Agreement and are reasonable and valid in
temporal scope and in all other respects.

 

7.10 Judicial Modification. If any court of competent jurisdiction determines
that any of the covenants in Section 6, or any part of any of them, is invalid
or unenforceable, the remainder of such covenants and parts thereof shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion. If any court of competent jurisdiction determines that any of
such covenants, or any part thereof, is invalid or unenforceable because of the
geographic or temporal scope of such provision, such court shall reduce such
scope to the minimum extent necessary to make such covenants valid and
enforceable.

 

-14-

 





 

 

7.11 Compliance with Law. This Agreement is intended to comply with the
requirements of Code Section 409A and the regulations promulgated thereunder. To
the extent that any provision in this Agreement is ambiguous as to its
compliance with Code Section 409A, the provision shall be read in such a manner
so that all payments under Sections 4 and 5 shall comply with Code Section 409A.
For purposes of this Agreement, the terms “employment termination,” “termination
of employment” and terms of like meaning are intended to constitute a
“separation from service” within the meaning of Treasury Regulation Section
1.409A-1(h)(1). If necessary to comply with Code Section 409A(a)(2)(B)
concerning payments to a “specified employee,” any payment on account of the
Employee’s separation from service that would otherwise be due hereunder within
six (6) months after such separation shall nonetheless be delayed until the
first business day of the seventh month following the Employee’s separation from
service, or the Employee’s death, if earlier, at which time all delayed payments
shall be aggregated and paid in a lump sum. Notwithstanding the foregoing, the
Employee shall be responsible for any taxes, interest and penalties imposed on
the Employee under or as a result of Code Section 409A in connection with the
receipt of payments and benefits under this Agreement.

 

7.12 Tax Withholding. The Employee authorizes the Company or other payor to
withhold from any benefit provided or payment due hereunder, the amount of
withholding taxes due any federal, state or local authority in respect of such
benefit or payment and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such
withholding taxes.

 

7.13 Notice of New Employment or Engagement. The Employee shall, during the
Non-Compete Period and Non-Solicit Period, give written notice to the Company,
within ten (10) calendar days after accepting any employment or other engagement
to perform services, of the identity of the individual or entity by whom or
which the Employee has been employed or engaged. The Company may notify such
individual or entity that the Employee is bound by this Agreement and, at the
Company’s election, furnish such individual or entity with a copy or summary of
this Agreement (in whole or in part).

 

7.14 Indemnification. The Company shall indemnify and hold the Employee
harmless, to the extent permitted by the Company’s Bylaws (as amended from time
to time), against all liability, expense or loss (including reasonable
attorneys’ fees and penalties) incurred by the Employee by reason of the fact
that the Employee is an officer of the Company acting within the scope of the
Employee’s duties and authorities.

 

7.15 Survival. The provisions of Sections 5, 6, and 7 of this Agreement shall
survive the termination of this Agreement and the employment relationship
hereunder.

 

 

 

 

 

 

[Signatures on Following Page]

 

-15-

 



 

 

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.

 

 

 

EMPLOYEE:

 



 

/s/ Michael Rajkovic_____

Michael Rajkovic

 

TOWER AUTOMOTIVE OPERATIONS USA I, LLC

 



 

By: /s/ Mark M. Malcolm_____

Name: Mark M. Malcolm
Title: President & Chief Executive Officer

 

 

 

 

-16-



 

 

